Per Curiam.

The plea sets forth a good bar, but the replication avoids it, by saying that the woodland was used as an appendage to the dwellinghouse and cultivated land for the purposes of procuring fuel and timber for repairs. We know of no authority for the suggestion, that the dowress has a right to take fire-bote, &c. without an assignment of her dower in the woodlot. This case is distinguished from those heretofore decided respecting dower. The Court have limited the dis-allowance of dower to wild land, which is not used with the homestead or with cultivated land.1

 See Revised Stat. c. 60, § 12; Webb v. Townsend, 1 Pick. 21.
In order to entitle a tenant in dower to take fire-wood, there must be a house upon the land where it is assigned to her as dower. Fuller v. Wason, 7 N. Hampsh. R. 341. Such tenant can use the wood only in such house Ibid.